Title: To George Washington from Philip Schuyler, 12 December 1779
From: Schuyler, Philip
To: Washington, George


        
          My Dear Sir
          Albany December 12th 1779
        
        An opportunity offers, and Surely I ought not to let It pass without Intreating you to Accept the warmest Acknowledgements of a grateful heart for an Attention which has afforded me the first of pleasures as It was Strongly Stamped with the Marks of Friendship.
        A Religieous of the Recollet order Is arrived here from Canada he is come away as he Says with leave of his Superior and of the Bishop of Canada. I will not Anticipate his tale as he will soon have the honor of presenting himself to You being to set of[f] In the Morning In the same sled with the bearer of this.
        I hope Your Lady will have arrived before this reaches You, and I Indulge Another that we shall have the happiness of giving

you both and the Gentlemen of Your family a hearty Welcome to this fire Side In the course of the Winter my best wishes attend all about Yours. I am Dear Sir Most Affectionately & sincerly Your Excelleny’s Obedient Humble servant
        
          Ph: Schuyler
        
      